Case 7:15-cv-08594-CS Document 109 Filed 03/11/19 Page 1of1

Murashea Bovell
3505 Chelsea Cove South
Hopewell Junction, NY 12533

March 11, 2019

 

Bovell v. City of Mount Vernon Case 7:15-cv-08594-CS

Judge Cathy Seibel

300 Quarropas Street

White Plains, NY 10601

Dear Honorable Judge Seibel,

As the Plaintiff in the above case, | am kindly requesting access and copies of all the sealed
documents including document line items 59 and 74. Additionally | respectfully request the reason the
motions were granted in January 2018, in favor of the defendants. Unfortunately my previous attorney
Ms Amy Bellantoni has been very uncooperative and resistant in providing me with the above
mentioned documents.

Thank you in advance for your assistance in this matter, as these documents are needed
urgently for current litigation proceedings.

Sincerely,

aw

 
    

Murashea Bovell

 
